Citation Nr: 1758623	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  15-06 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and her husband




ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to January 1946.  The Veteran passed away in March 2013, and the appellant is his daughter.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decisional letter from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the appeal is with the RO in Togus, Maine.

In August 2015, a videoconference hearing was held before the undersigned. A transcript of the hearing is associated with the record.  In September 2015, the appellant filed a motion to correct the hearing transcript.  In October 2015, the undersigned granted the appellant's motion.  The approved corrections were made part of the record to reflect clarifications in the testimony.

In May 2017, the Board remanded the appeal for further development.  As will be explained in further detail below, the agency of original jurisdiction (AOJ) has not substantially complied with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

Unfortunately, the development directed in the May 2017 remand was not accomplished.  The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).

In the May 2017 remand, the Board initially noted that it was unclear as to whether the appellant was an eligible recipient for accrued benefits under 38 U.S.C. § 5121(a) (2014) and 38 C.F.R. § 3.1000(a) (2017).  The Board directed the AOJ to request clarification from the appellant as to whether she was an eligible recipient for accrued benefits.  The AOJ was also directed to give the appellant the opportunity to request that she be substituted as the claimant for the Veteran's pending claim of entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD).  Regardless of whether the appellant requested or waived substitution, the AOJ was directed to take any development necessary to adjudicate the claim for an increased rating for service-connected PTSD to determine whether any benefits were payable upon the Veteran's death.  Finally, the AOJ was to readjudicate the appeal in a supplemental statement of the case, before returning the appeal to the Board.

In July 2017, the AOJ sent a letter to the appellant informing her of the eligibility requirements for accrued benefits under 38 U.S.C. § 5121(a) and 38 C.F.R. § 3.1000(a).  Also, the AOJ informed the appellant of the ability to request that she be substituted for the Veteran's pending claim of entitlement to an increased rating for service-connected PTSD.

In July 2017, the appellant waived substitution, and indicated that she wished to continue her claim for accrued benefits.  No information was offered as to whether the appellant was an eligible recipient for accrued benefits.

In September 2017, the AOJ associated VA treatment records dated through April 26, 2013, with the claims file.  In October 2017, the appeal was recertified to the Board.

Despite the Board's instructions, the AOJ failed to adjudicate the claim of entitlement to an increased rating for service-connected PTSD to determine whether there were any accrued benefits.  Moreover, the AOJ failed to readjudicate the claim on appeal by issuing a supplemental statement of the case.

As such, to ensure substantial compliance with the May 2017 remand, the Board must remand the appeal back to the AOJ.  On remand, the appellant should once again be given the opportunity to demonstrate that she is an eligible recipient for accrued benefits under 38 U.S.C. § 5121(a) and 38 C.F.R. § 3.1000(a).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send a notice letter to the appellant explaining how to establish entitlement to accrued benefits.  Provide information regarding the provisions of 38 U.S.C. § 5121(a) and 38 C.F.R. § 3.1000(a), and request that she submit evidence demonstrating eligibility.

2.  Adjudicate the claim for an increased rating for PTSD, which was pending at the time of the Veteran's death, to determine whether there are any accrued benefits payable.

3.  Thereafter, and after any further development deemed necessary, the issue on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the appellant and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




